DETAILED ACTION 
This communication is in response to the amendment filled on 12/02/2020. 
Claims 1, 3-12, 16, 18-20 have been amended. Claims 2 and 17 have been canceled.
Claims 1, 3-16, and 18-20 are currently pending and have been examined


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. (US 2007/0280560A1- hereinafter Dennison) in view of Pendleton (US 2004/0139076 A1)

Regarding claim 1, Dennison teaches a management server that communicates with a plurality of medical devices, comprising:
receives from one of the plurality of medical devices first medical file that comprises a request for a medical record Dennison disclose receiving a request from an old modality and detection for retrieval of image data by the modality imaging device (first file) for medical records (PACS/ RIS) (Dennison: [Fig. 1], [0058]; The tracking module 14 determines whether a DICOM negotiation has occurred between the new standard PACS 20B and another imaging equipment device [0068]; the tracking module 14 detects a DICOM negotiation between the new 
a processor that:
compares a first format of the first medical file with a standard format used in the
management server and detects whether the first format complies with the standard format;
Dennison discloses a conversion module to perform a DICOM conciliation between new standard DICOM with multi frame format (standard format) and files format with single frame received from imaging equipment device (first format) to determine if the queried data (first) comply with the multi frame DICOM (standard) (Dennison: [0052]; determines particulars associated with the DICOM negotiation… to determine whether image data conversion is necessary… determines the particulars associated with the DICOM negotiation and provides this information to the conversion module 12, [0057]-[0058], [0060], [0074]; the conversion module 12 queries the image conversion database 23 to determine system configuration data that relates to the relevant DICOM negotiation particulars (e.g. available bandwidth, overall image data file sizes, estimated download time, etc.) and which will have a bearing on the determination on whether to perform multi-frame format, single-frame format or not…, [0075], [0080], [0096]-[0097], [0117])
in response to detecting that the first format does not comply with the standard format, converts the format of the first medical file to comply with the standard format; Dennison discloses when the single frame file (first) determined that is not complying with the multi frame 
handles the request based on the converted first medical file Dennison discloses the request is received single frame dataset (first format) and converted to multi frame (standard format) and process the query (Dennison: [0065] [0080]; the conversion module 12 instructs multi-frame formatting module 16 to perform multi-frame formatting on the single-frame image dataset after receipt of the single-frame image data objects, [0081]. [0118]) 
generates a second medical file of the standard format as a response to the request Dennison discloses generating a multi frame file (second file) that complies with the standard format (multi frame DICOM) (Dennison: [Fig. 2], [0082]-[0088], [0110]);
converts the second medical file to comply with the first format used in the one
of the medical devices of the first medical file Dennison discloses converting the multi-frame image data object (second format) into single frame data object (first format) which complies with the modality format (Dennison: [Fig. 2], [0054]; The single-frame formatting module 18 is used to convert a multi-frame image data object into a single-frame image data object … The single-frame formatting module 18 then maps individual copies of the shared meta-data attributes from a multi-frame image data object into the individual single-frame image data objects, [0088]-[0093], [0098]-[0099], [0103], [0109], [0115])
transmits the response to the one of the medical device Dennison: [Fig 1], [0050]; single-frame formatting is automatically conducted upon transmission of, or export by, the new image manager/archive 28B of single frame image data objects to old standard imaging equipment, [0107], [0113]).
However, the combination of Dennison does not expressly teach receiving files using transceiver.
Pendleton teaches a transceiver that receives …a …medical file Pendleton discloses a use of server to perform the sending and receiving data of a patient record that includes a transmitter-receiver layer, to send a first record in a first format and receiving the first record in the first format (Pendleton: [claim 1], [0027]-[0029]), 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dennison to incorporate the use of transceiver (transmitter/receiver) for receiving medical files, as taught by Pendleton since the claimed invention is disclosing a communication interface for sending and receiving. In the present case, Dennison teaches data import and export request, and using the transmitter-receiver interface described by Pendleton for performing the function of importing and exporting and vice versa as taught by Dennison would perform that same function, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding claim 3 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 1, wherein each of the first and the second medical files comprises a plurality of set of an attribute and at least one value Dennison discloses first and second medical files comprising attributes and values (Dennison: [Fig. 2], [0082], [0093]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 4 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by adding or removing a set of the attribute and the value Dennison discloses convert second medical files to comply with first file by adding a tag (Dennison: [Fig 2]) “shared attributes”, “per frame attributes” that includes values. Pendleton discloses adding attribute such as adding another space for patient name (last or middle name) (Pendleton: [Fig. 2, 3, 8], [0028], [0030]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 5 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by converting the value Dennison discloses convert rules evaluating the image, study and workflow characteristics for conversion (Dennison: [Fig 2], [0075]) for medical files to comply with first file. Pendleton discloses converting the value such as in patient ssn and cost (Pendleton: [Fig. 2, 3, 8], [0028]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 6 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by adding a space to or removing a space from the value Dennison discloses convert rules evaluating the image, study and workflow characteristics for conversion (Dennison: [0075]) for medical files to comply with first file but does not disclose adding or removing a space. Pendleton discloses adding a character in patient SSN where a space is character (Pendleton: [Fig. 2, 3, 8], [0028]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 7 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein one of the plurality of sets includes one or more values, and the processor converts the second medical file to comply with the first format of the first medical file by increasing or decreasing a total number of the one or more values Dennison discloses convert rules evaluating the image, study and workflow characteristics for conversion (Dennison: [Fig. 2], [0075]) for medical files to comply with first file. Pendleton discloses an increase on the value, e.g. last or middle name (Pendleton: [Fig. 2, 3, 8], [0028]-[0030]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 8 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by modifying a length of the value Dennison does not disclose modifying length of value. Pendleton discloses modifying the length of the value e.g. cost (Pendleton: [Fig. 8]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 9 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the value indicates a name, a date and time, or an age; and the processor converts the second medical file to comply with the first format by converting a format of the name, the date and time, or the age Dennison discloses using the patient name for converting the format to comply with the first file (Dennison: [Fig. 2]). Pendleton discloses converting the format of the patient name, DOB, SSN (Pendleton: [Fig. 2, 3, 8], [0028]-[0030]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 10 (currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by copying a value of a first set of the plurality of sets to a second set of the plurality of sets Dennison discloses compared copy attributes to the second set (Dennison: [Fig 2]; [0093]; the shared meta-data attributes are then copies and mapped into each 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 12 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by converting a data type of the value Dennison discloses convert rules evaluating the image, study and workflow characteristics for conversion (Dennison: [Fig. 2], [0075]) for medical files to comply with first file. Pendleton discloses changing the datatype of the value (Pendleton: [Fig. 2, 8]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 13 (Original), the combination of Dennison and Pendleton teaches the management server of claim 1, wherein the request is made to store or retrieve a medical image, a medical image order, a medical image interpretation report, and a medical examination report Dennison discloses storing and retrieving medical image, order, report, etc. tracking and conversion modules detect negotiation is associated with store and retrieval (Dennison: [0065], [0068]-[0070]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 14 (Original), the combination of Dennison and Pendleton teaches the management server of claim 1, wherein the first and the second medical file are formed by versions of Digital Imaging and Communication in Medicine (DICOM) or Health Level Seven International (HL 7) standards Dennison discloses different DICOM standards (single-frame and mutli-frame standards) for first and second file format (Dennison: [0044]; digital format (i.e. an image data file) according to the old single-frame DICOM standard, [0045]; digital format (i.e. an image data file) according to the enhanced DICOM standard, [0055], [0056]).

Regarding claim 15 (Original), the combination of Dennison and Pendleton teaches the management server of claim 1, wherein the medical device is one of: a medical imaging device, a medical user terminal, and another management server that communicates with the plurality of medical devices used in a plurality of medical facilities Dennison discloses imaging modality, workstation terminal, and management servers (Dennison: [Fig 1], [0048]; The local PACS networks 20A and 20B are old and new conventional PACS networks, respectively. Old PACS network 20A includes an old image manager/archive 28A and an old storage module 24A. New PACS network 20B includes a new image manager/archive 28B and a new storage module 24B).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding claim 16 (Currently Amended), Dennison teaches a method for a management server that communicates with a plurality of medical devices, comprising:…
The limitations and steps are analogues to the limitations in claim 1. As such, claim 16 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

Regarding claim 18-19, the claims repeat substantially the same limitations in Claim 3-4. As such, claim 18-19 are rejected for substantially the same reasons given for claim 3-4 and are incorporated herein.


Regarding claim 20 (Currently Amended), Dennison teaches A non-transitory computer readable medium (CRM) storing instructions for a management server that communicates with a plurality of medical devices Dennison: [Claim 15], [0125]; computer program product comprising a computer readable medium… The computer useable instructions may also be in various forms, including compiled and non-compiled code, the instructions comprising functionality for:…
The limitations and steps are analogues to the limitations in claim 1. As such, claim 20 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. (US 2007/0280560A1- hereinafter Dennison) and Pendleton (US 2004/0139076 A1) as mentioned in claim 1 above, and view of Bao et al. (US 2006/0111935 A1 – hereinafter Bao) 

Regarding claim 11 (Currently Amended), the combination of Dennison and Pendleton teaches the management server of claim 3, wherein the processor converts the second medical file to comply with the first format by…
However, the combination of Dennison and Pendleton does not expressly disclose converting and coding character set
converting a character set and encoding of the value
Bao discloses converting a character set and coding into new format or character set (Bao: [0018], [0035], [0038]-[0039], [0049]; the field "procedure requesting department" contains the relevant data for seeking a CT scan for the Radiology department in the proprietary RIS format. The gateway codes the "procedure requesting department" data into a WLC parameter that is generic for that data field type, such as "CT Center". The coding process configures all of the other data fields in the scheduling information into other corresponding WLC parameters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dennison and Pendleton to teach converting and coding character set between one or more medical file format, as taught by Bao which helps uniform medical data and unifying data management system(s) (Bao: [0003]; outputs of each imaging modality may be non-uniform, which may create difficulty for storage of images from different systems onto a single media type… different image formats created an obstacle for a centralized data management system single server type).




Response to Amendment
Applicant's arguments filed 12/02/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection in page 7-8


Applicant's arguments with respect to the 35 U.S.C. § 112(b) rejection in page 8
In light of the amended claims language, Examiner withdraw the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection in page 8-11
In response to the Applicant argument Atanasiu does not teach the amended claim limitations, Examiner finds the argument is directed to a new features that were not included in the previous OA search and examination. Nevertheless, Examiner has added new reference “Dennison” teaching the amended features of comparing formats such as new standard and old standard formats.
In response to the Applicant arguments that Pendleton is silent with regards to standard format, Examiner asserts that the reference Pendleton teaches conversion of values between two different database formats to comply the individual database format. Examiner finds that the Applicant's arguments against the references individually, one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986).
As such, Applicant's remarks with regard to Atanasiu and Pendleton in claim 1 are moot in light of the inclusion in the claim above. The 103 rejections of independent claims 16 and 20 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626